Per curiam.
On June 27, 1994, this Court suspended Joseph C. Kitchings from the practice of law in this state for violating Standard 66 of Bar Rule 4-102 (d) (conviction of a felony). The suspension was for a minimum period of 24 months with conditions for reinstatement. In the Matter of Joseph C. Kitchings, 264 Ga. 301 (444 SE2d 312) (1994). Among those conditions was the requirement that the Committee on Lawyer Impairment certify that Kitchings did not manifest any symptoms of any condition that would either mentally or physically impair his competence as an attorney or pose a substantial threat to others. Asserting that he has satisfied all conditions for reinstatement, Kitchings petitioned the review panel of the State Disciplinary Board seeking a recommendation that the suspension be lifted. The State Bar filed an objection on the ground that although Kitchings obtained the necessary certification from the Committee on Lawyer Impairment, that certification was not entirely unqualified. The State Bar opined that the “Committee’s qualification of its certification provides too few safeguards that [Kitchings] will not engage in the type of conduct that led to his suspension. . . .” Nonetheless, the review panel of the State Disciplinary Board has unanimously recommended reinstatement.
It appearing to this Court that Kitchings has completed the 24-month suspension and has met all conditions for reinstatement set forth in our 1994 decision, we agree with the review panel that the suspension should be lifted. Accordingly, the June 27, 1994 suspension imposed by this Court is hereby lifted.

Suspension lifted.


All the Justices concur, except Carley and Thompson, JJ, who dissent.

*179Decided July 7, 1997.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Richard Phillips, for Kitchings.